Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 7/29/2022.
Claims 1, 5-6, 11-16 and 19 are amended, and claims 9-10 are canceled.
Claims 1-8 and 11-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 12-14 and 19-22, it is not clear how the outer frame rails and inner frame rails interrelate with the ceiling support frame rails.  By defining that the frame rails comprise outer frame rails and inner frame rails the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baugh(10,371,411, PGPubl. date 4/28/2011; cited on PTO 892) in view of Ding(CN205652546; cited on IDS of 2/10/2022).
Baugh discloses a ceiling module(10, see Fig. 1) for the construction of a clean room cell(see column 1, lines 6-11 and 57-61), the module comprising:
a module support(15/18) for arrangement on and connection to a support structure(the module is attached to the ceiling of a room via 12 and is therefore considered to meet the functional claim limitation, see para. [0023]);
a technical device(28, see para. [0025] and Fig. 10) including at least one filter unit(see para. [0025]); and
a ceiling support(20, see Figs. 1 and 10) which is spaced apart from the module support(see Figs. 1 and 10) such that a technical space(space between modules) is formed between the ceiling support(20) and the module support (88), 
the module support, the ceiling support and the technical device are connected to form a unit(the elements are interconnected and therefore considered to meet the claim limitation of a unit), and the technical device is arranged inside the technical space(see Figs. 1 and 6), 
wherein the module is to be transported(see column 1, line 67 thru column 2, line 4), but lacks a transport frame, wherein the transport frame and the module are designed such that the module can be held in the transport frame for transport.
Ding discloses a container for transporting products. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the transportable module of Baugh with a transport container, such as disclosed by Ding, in order to transport the module safely without damage to the module.  The specific location of the frame with respect to the module is considered a feature best determined by a skilled artisan.

Response to Amendment
Applicant’s amendment has overcome the drawing and claim objections, the 112 rejections of claims 6-12 and 14-20, and the prior art rejections of claims 1-8, 11-12 and 14-20 as anticipated by or unpatentable in view of Baugh or Austin.

Allowable Subject Matter
Claims 1-8, 11-12 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art of record shows a ceiling module having a module support for arrangement on and connection to a support structure, technical device, and ceiling support forming a unit, the ceiling support having connecting portions for connection to wall side elements and room partition elements, as in claim 1, or a system with a transport frame and a ceiling module having a module support, technical device, and ceiling support forming a unit, the frame having abutment portions for abutting the module support in an installed state of the module, as in claim 14, nor any motivation to do so

 Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered.
Applicant’s arguments regarding claims 1-8, 11-12 and 14-20 are moot given that the prior art rejections have been withdrawn.
 Applicant’s arguments regarding the Baugh reference and the date thereof is not persuasive.   Applicant argues that the publication date of the Baugh reference of August 6, 2019 is after the application’s filing date of July 16, 2019.  The examiner disagrees with this argument as the patent date of the Baugh reference is August 6, 2019, not the publication date.  The publication date of the Baugh reference is April 29, 2011 which is before the application’s filing date of July 16, 2019.
Applicant’s arguments regarding the Baugh reference and claim 13 is not persuasive.  As disclosed in the Baugh reference the module is assembled offsite and is therefore transported to the job site.  The reference to Ding, as cited by the applicant as being pertinent to the application disclosure, discloses the use of a frame to transport a member.  As discussed above, the Ding reference shows a transport frame for transporting a member.   The Ding reference is not being used to teach the specifics of the contents of the frame but the teaching of transporting a member in a transport frame.  The Ding reference would lead a skilled artisan to determine the specific member to be transported and would be determine the specific frame necessary for the transport of the member.  The Ding reference was cited by the applicant which would imply that the applicant considered the reference pertinent to the disclosure.  While the Ding reference may be a different filed of endeavor, the Ding reference shows a well known expedient, transportation of a member, and is therefore considered pertinent to the instant claims.  Therefore, the examiner maintains the rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/